DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/21/21 has been entered.
Claims 1-8 and 10-20 are pending. Claims 13-18 are withdrawn.
The amendment filed 12/21/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “emulsion that requires water dilution”.
Examiner notes that there is no evidence on the record which demonstrates that –at the time of filing—that TOP SEAL WHITE ™ is or includes the properties of “emulsion that requires water dilution” 
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
The amendment has overcome the section 101 rejections.
Applicant’s arguments with regards to the 112b rejections have been fully considered and are persuasive.  
With regards to the112a written description/enablement rejections: Applicant’s arguments concerning the polymer have been considered, and Examiner withdraws the rejections vis-à-vis the impermeabilization aspects of the polymer and soil mixture. some of the claims under 112a is withdrawn.
With regards to 112a rejections and the hardness Applicant has made no arguments. 
With regards to the prior art rejections: Applicant argues that the cited art does not suggest the basing the amount of polymer and the depth on a soil sample. This is not persuasive as one of ordinary skill in the art would understand that amounts and depths would be ordinary matters of experimentation. 
As noted by Applicant, Dymond describes the amount of polymer between 0.05 to 10% based on the blend of clay and  polymer1 Dymond further teaches this compound (clay+polymer) is subsequently mixed with soil (col. 2 lines 50-56) to complete sealing. Dymond does not describe any particular amount of polymer—likewise, Applicant’s own specification does not describe any particular amount—this is because one of ordinary skill in the art would know that the amount is a matter of ordinary engineering design practices.
Dymond does not describe any particular depth: this is because one of ordinary skill in the art would know that ordinary engineering design practices would require experimentation to arrive at the correct depth.
See Dymond at col. 3 lines 18-21: “Ideally, tests should be carried out laying down a layer of soil incorporating the clay additive, applying water to build up a hydrostatic head above the soil barrier and measuring the equilibrium rate of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, 12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. These claims require achieving a harder soil and/or a predetermined soil hardness. There is no disclosure of polymer compositions or how to formulate the mixture to achieve the claimed hardness. A google search of the disclosed polymer reveals that it achieves a “flexible” product. One of ordinary skill in the art would not expect greater flexibility to be commensurate with increased hardness. Therefore it would require undue experimentation to make and use the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 10,307,804 McConnell in view of Dymond US Patent Number 4,669,920..
McConnell describes constructing a pad for wet waste including depositing (fig 23 @ 2306 ) wet waste onto a pad layer (2 ) drying the waste (see col. 9 lines 16-20: the described liquid emanating from the waste results from drying the waste) transferring the dried waste ( 2308/2310) and removing the pad layer (2312).

McConnell does not describe the adding polymer to soil and spreading the polymer augmented soil to create the pad as required by claim 1. McConnell does however indicate that waterproofing is desired (e.g. col. 1 line 38)



Examiner finds that one of ordinary skill in the art could have modified McConnell to have the adding polymer to soil and spreading the polymer augmented soil—as described by Dymond—using known methods and further would have expected the combination (i.e. using soil treated by the adding polymer to soil and spreading the polymer augmented soil as a water proof layer described by McConnell as desirable) to behave in a predictable manner2 (i.e. prevent water seepage) and therefore obvious.
With regards to the predetermined amount of polymer additive based on a sample of the soil and the predetermined depth based on the sample of the soil: Dymond describes testing using the soil and polymer in col. 3 lines 16-20, and one of ordinary skill in the art would understand that variables such as amounts and depths would be ordinary matters of engineering design. 


With regards to claim 3: selection of a particular size—such as at least one acre-is deemed to be an obvious matter of engineering design.

With regards to claim 5: Dymond col 2 line 62-63 “mixed…by digging…into the soil” anticipates the claimed tilling.

With regards to claim 6: see McConnell at col. 10 lines 50-54: “discarded” suggests transfer to the disposal cell (i.e. landfill)

With regards to claim 7: Dymond col 2 line 62-63 “mixed…by digging…into the soil” anticipates the claimed working using ground-moving equipment.

With regards to claim 8: McConnell at e.g. fig 18 describes depositing the wet waste directly.

With regards to claim 10: arriving at the claimed permeability would have been an obvious result of routine experimentation since McConnell and Dymond both teach impermeability is desired.

With regards to the hardness of claims 4, 11, and 12: the hardness is—for the purposes of prior art rejection—deemed to be an inherent result of the polymer addition to soil as taught by Dymond.

 McConnell describes method comprising: selecting an area proximal to a disposal cell ( col9 lines 10 and 11) for a pad; depositing the wet waste directly on the pad so that the wet waste dries (see col. 9 lines 16-20: the described liquid emanating from the waste results from drying the waste) on top of the pad and produces a dried waste; after the wet waste dries to produce the dried waste, transferring the dried waste to the disposal cell( 2308/2310); removing the pad (2312) from the base soil after transferring the dried waste to the disposal cell; and transferring the pad layer to the disposal cell after removing the pad layer from the base soil.
McConnell lacks the loosening a layer of soil in the area selected for the drying pad; adding a polymer additive to the loosened soil to create a polymer-augmented soil; spreading and compacting the polymer-augmented soil on a base soil to create a polymer- augmented soil layer and curing the polymer-augmented soil layer. McConnell does however indicate that waterproofing is desired (e.g. col. 1 line 38)

Dymond describes making a waterproof layer including loosening (“digging” col. 2 line 62 ) adding polymer to soil and spreading the polymer augmented soil (col. 2 lines 54- 66 and col. 3 line 17-18---“laying down a layer of soil incorporating the clay additive”) compacting (col. 2 line 65) and curing.

Examiner finds that one of ordinary skill in the art could have modified McConnell to have the loosening, adding polymer to soil ; spreading and compacting the polymer augmented soil; and curing—as described by Dymond—using known methods and 


With regards to claim 20: arriving at the claimed permeability would have been an obvious result of routine experimentation since McConnell and Dymond both teach impermeability is desired. With regards to the hardness of claim 20: the hardness is—for the purposes of prior art rejection—deemed to be an inherent result of the polymer addition to soil as taught by Dymond.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds that this percent “based on the blend of clay and polymer” amounts to polymer as a percent of the polymer and clay combined. That is X= (polymer)/(polymer+clay)  x100% 
        2 in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine.” Id. at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.” Id. at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.)